296 F.2d 130
Roman ROBERSON, Appellant,v.UNITED STATES of America (Criminal), Appellee.
No. 19031.
United States Court of Appeals Fifth Circuit.
November 17, 1961.

Miles B. Sams, East Point, Ga., for appellant.
J. Robert Sparks, Asst. U. S. Atty., Charles D. Read, Jr., and Charles L. Goodson, U. S. Attys., Atlanta, Ga., for appellee.
Before TUTTLE, Chief Judge, and CAMERON and BROWN, Circuit Judges.
PER CURIAM.


1
This appeal presents only an issue of fact. Appellant earnestly contends that there is not sufficient evidence to warrant a jury's finding that he was guilty of possession or control of an unregistered distillery, the possession of 105 gallons of non-tax paid whiskey or of the other violations charged. Appellant contends that there was no substantial evidence to connect him with possession or control beyond his mere presence at the still. A careful reading of the record discloses that appellant, who testified in his own behalf, admitted working at the still. Testimony of officers who apprehended him while running away, following the raid, was to the effect that he admitted firing up the still and working there during the night, and appellant also admitted ownership of the only motor vehicle present at the still site. This same vehicle had been seen the night previous at a time when the still was in operation. There was ample evidence to support the jury's finding.

The judgment is

2
Affirmed.